—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered January 12, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
Defendant has failed to preserve his claims that the People should have sought an advance ruling on the admissibility of uncharged crime evidence, and that the court should have given the jury a sua sponte limiting instruction thereon, and we decline to review these claims in the interest of justice. Were we to review them, we would find that there was no prejudice to defendant in these regards (see, People v Ramos, 220 AD2d 330, lv denied 87 NY2d 976).
The comments made by the prosecutor in summation constitute harmless error in light of the overwhelming evidence of defendant’s guilt (People v Ketchum, 35 NY2d 740, cert denied 420 US 928). We have considered defendant’s other arguments and find them to be without merit. Concur—Ellerin, J. P., Rubin, Williams and Tom, JJ.